t c summary opinion united_states tax_court linda m myers petitioner v commissioner of internal revenue respondent docket no 23664-05s filed date kathryn j sedo and christine rittberg for petitioner lisa r woods for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and determined that petitioner was liable for a dollar_figure accuracy-related_penalty under sec_6662 after concessions the sole issue for decision is whether petitioner was in the trade_or_business of gambling in we hold that she was background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in south saint paul minnesota at the time she filed the petition petitioner’s activities petitioner spent nearly all of her time during pursuing two activities a trucking business that she owned and operated and her gambling activity she spent to hours per week working at the trucking business and about hours per week on the gambling activity petitioner oversaw the management and operations functions of her trucking business which employed eleven drivers for eight trucks in she worked diligently to maintain the documentation required to run a successful trucking business such as licenses maintenance logs and insurance matters petitioner retained an accountant to assist her with financial 2respondent concedes that petitioner is not liable for the accuracy-related_penalty under sec_6662 recordkeeping petitioner received a dollar_figure salary and dollar_figure nonemployee compensation from the trucking business in petitioner’s gambling activity consumed the rest of her time in fact a typical day for petitioner involved working at the trucking business until or p m followed by a trip to the casino that typically lasted until a m to a m petitioner would then return home and sleep for a little while before arising the next day to follow the same routine petitioner’s children who had lost their father in an automobile accident were extremely worried about petitioner’s early morning drives home from the casino particularly in the wintertime nevertheless petitioner gambled and made these late night trips home nearly every day petitioner originally began gambling in after her husband’s death focusing on the dollar_figure slot machines when she first began gambling petitioner would occasionally talk with other gamblers petitioner became increasingly serious about her gambling pursuits as time progressed and as she became accustomed to the casinos and learned more about their operations she considered herself a professional gambler by petitioner viewed herself as a gambling expert but found no pleasure in gambling instead she considered gambling stressful tiring and time consuming she did not go to the casino with friends or companions and was focused on doing everything she could to win while she was there petitioner developed certain strategies she felt would maximize her odds of winning petitioner’s primary strategy was essentially to locate and play those slot machines that were due to make a payout petitioner strategized that the more money put into a machine without a payout increased the odds of a payout petitioner would speak with the casino attendants upon arriving at the casino to determine which slot machines to play the attendants would describe what had happened so far that day which slot machines were played most heavily but had made no payouts and which slot machines had made payouts the attendants knew this information because they made the payouts by hand to gamblers who won over a certain amount petitioner also sometimes watched other gamblers playing slot machines to learn the slot machines’ patterns after learning this information petitioner identified those slot machines petitioner considered ripe for a payout and played them petitioner gambled about dollar_figure in each of five slot machines that she felt were good candidates to make payouts on a typical day at the casino petitioner would carefully watch the results of each machine once she began using it if the slot machine began giving her free plays doubles or triples she viewed that as a very good sign and an indication that the slot machine was about to make a large payout these results validated petitioner’s choice of slot machine and convinced petitioner to continue playing that machine petitioner also strategized from her experience that a slot machine would stay hot for a few weeks once it started paying documentation of the gambling activity the casinos gave petitioner forms w-2g certain gambling winnings when she won dollar_figure or more on the slot machines the casinos also provided petitioner a player card that she could insert into the slot machines to track her activities the player card when inserted into the machine would record the amounts petitioner gambled and the amounts she won each year the casinos would process the player card information to generate an annual profit and loss statement for petitioner while petitioner used her player card most of the time she did not use it every single time the profit and loss statements were thus not a complete reflection of petitioner’s gambling activities because they lacked any gambling petitioner did without the player card petitioner was not interested in the non-recordkeeping benefits the player card offered such as free lodging and meals she only wanted it to track her profits in fact petitioner was disappointed when the casino offered her a free trip to las vegas because she thought she must have been losing too much money at her gambling activity for the casino to offer her such a trip and an opportunity to lose more petitioner did not find it necessary to keep her own written set of separate gambling records she knew in her head how much she had won or lost each day in addition the casinos documented her activities through the player card system petitioner did retain bank statements canceled checks credit card statements the forms w-2g and the profit and loss statement which documented the gambling activities petitioner did not make a budget for the gambling activity but generally knew how much she entered the casino with each time success of petitioner’s gambling activity petitioner did not report an overall profit from her gambling activities in the years before and the year after the year at issue she has won large jackpots several times however including dollar_figure twice she won jackpots of dollar_figure or more over times during petitioner also has taken home as much as dollar_figure profit from day’s gambling despite the occasional large jackpots petitioner was concerned that she continued to lose money she changed her strategy accordingly petitioner tried to focus on winning a little bit at a time rather than try to earn back large losses in one night for example if petitioner won money early in the afternoon petitioner would go home rather than stay at the casino and play more to try to recoup old losses petitioner’s returns petitioner has treated herself as a professional gambler on her income_tax returns since at least petitioner used the same accountant that helped with the trucking business to assist her with matters related to the gambling activity and to prepare her individual returns petitioner filed her return for reporting that she was in the trade_or_business of gambling she deducted her gambling_losses as an expense to the extent of her gambling winnings totaling dollar_figure in respondent examined petitioner’s return for and issued a deficiency_notice petitioner timely filed a petition discussion the sole issue for decision is whether petitioner was in the trade_or_business of gambling in if petitioner was in the trade_or_business of gambling she may deduct her wagering losses to the extent allowable in computing adjusted_gross_income see sec_62 if petitioner was not in the trade_or_business of gambling on the other hand she may only deduct the wagering losses to the extent allowable as an itemized_deduction to compute taxable_income see calvao v commissioner tcmemo_2007_57 all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business are generally deductible sec_162 an activity must be conducted with continuity regularity and the primary purpose of earning a profit to be considered a trade_or_business under sec_162 480_us_23 whether the 3while sec_165 generally permits the deduction of losses from gross_income there is a special rule limiting the deduction of gambling_losses losses from wagering transactions may only be deducted to the extent of gains from wagering transactions sec_165 taxpayer is carrying_on_a_trade_or_business depends on the facts and circumstances id pincite respondent has conceded that petitioner’s gambling activity was conducted with the required continuity and regularity during the parties dispute however whether petitioner’s primary purpose for engaging in the activity was to earn a profit see id miller v commissioner tcmemo_1998_463 affd without published opinion 208_f3d_214 6th cir we examine whether the taxpayer engaged in the activity with the actual and honest objective of making a profit see 908_f2d_369 8th cir revg tcmemo_1988_468 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a taxpayer’s expectation of profit need not be reasonable there must be a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs we give greater weight to objective facts than to a taxpayer’s statements of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs 4at trial we denied petitioner’s motion to shift the burden_of_proof under sec_7491 because the outcome of this case is determined on the preponderance_of_the_evidence making it unnecessary to determine who has the burden_of_proof see topping v commissioner tcmemo_2007_92 the court invited the parties to address this issue on brief we have carefully reviewed the parties’ arguments on brief and stand by our ruling denying petitioner’s motion to shift the burden_of_proof to respondent instead we shall determine the outcome of this case on the preponderance_of_the_evidence see id we structure our analysis around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test keanini v commissioner supra pincite allen v commissioner supra pincite sec_1_183-2 income_tax regs we now examine each of the nine nonexclusive factors manner in which the taxpayer carried on the activity we begin by examining the manner in which petitioner carried on her gambling activity the fact that a taxpayer carries on the activity in a businesslike manner may indicate a profit objective sec_1_183-2 income_tax regs in determining whether a taxpayer conducted an activity in a businesslike manner we consider whether the taxpayer maintained complete and accurate books_and_records whether the taxpayer conducted the activity in a manner substantially_similar to those of comparable businesses that are profitable and whether the taxpayer attempted changes in an effort to earn a profit 72_tc_659 sec_1_183-2 income_tax regs the casinos maintained profit and loss tallies for petitioner through the player card system petitioner thus did not find it necessary to keep separate books_and_records to track this information she used her player card most of the time to enable the casino to perform this tracking function petitioner also did not keep a separate bank account for her gambling activities but kept a tally of the amount she had with her when she went to the casino see canale v commissioner tcmemo_1989_619 cf calvao v commissioner tcmemo_2007_57 taxpayer claimed he kept daily records of gambling activity but failed to offer any records into evidence petitioner also had no written budget or business plan although she had a strategy she felt would enable her to win she explained her strategy in detail to the court petitioner’s strategy was to identify and play slot machines that were due for a payout she implemented the strategy by carefully gathering information about the playing history of the slot machines in the casino and studying their patterns to determine which slot machines were likely to pay out moreover petitioner testified that after some initial losses she changed her strategy to help her win she decided to try to win just a little at a time rather than to try to recoup old losses all at once see engdahl v commissioner supra pincite if petitioner won some money early in the day she would take the winnings and return home rather than continue to gamble with the money she had just won and risk losing it we find that this factor favors petitioner expertise of taxpayer or his or her advisers we next consider petitioner’s expertise or the expertise of her advisers in the gambling activity preparing for the activity by extensive study of its accepted business economic and scientific practices and consulting with experts in these matters may indicate that a taxpayer has a profit objective when the taxpayer follows that advice sec_1_183-2 income_tax regs petitioner considers herself a gambling expert and has gambled for over years the continuity and regularity of her gambling activity strongly suggest that she is an expert at slot machines petitioner also consulted regularly with casino employees to further her gambling strategy and watched other gamblers to understand what she believed to be slot machine payout patterns we find that this factor favors petitioner time and effort expended by the taxpayer in carrying on the activity we next consider the time and effort petitioner expended in carrying on the gambling activity a taxpayer’s devotion of much time and effort to conducting an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioner spent at least hours per week gambling at the casinos petitioner would often gamble for to hours at a time often as late a sec_2 a m to a m we acknowledge that gambling activities are often viewed as recreational enjoyable pursuits upon which many people enjoy spending significant time see eg calvao v commissioner tcmemo_2007_57 petitioner testified credibly however that she did not view gambling as a mere recreational pursuit she credibly testified that she found no pleasure in gambling moreover petitioner did not go to the casino with others and while there was focused on winning as much money as possible we find that this factor favors petitioner expectation that the assets used in the activity may appreciate in value another factor to be considered is the expectation that the assets used in the activity may appreciate in value sec_1 b income_tax regs the parties agree that this factor does not apply success of the taxpayer in carrying on other similar or dissimilar activities we next examine petitioner’s success in carrying on other similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the current activity is presently unprofitable sec_1_183-2 income_tax regs a taxpayer’s success in other unrelated activities also may indicate a profit objective daugherty v commissioner tcmemo_1983_188 a taxpayer’s success in a different business_enterprise may be evidence of a profit objective where the taxpayer relied on diligence initiative foresight and other qualities that generally lead to success in business activities id petitioner has shown that she was capable of running a successful business through her ownership and operation of the trucking business petitioner’s success with the trucking business indicates that she had the skills to operate a business successfully she relied on the same accountant for her gambling activities and relied on her player card to track her winnings we find this factor favors petitioner taxpayer’s history of income or loss with respect to the activity we next examine petitioner’s history of income or loss with respect to the gambling activity a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs losses during the initial or startup stage of an activity do not necessarily indicate however that the taxpayer did not conduct the activity for profit but losses that continue to be sustained beyond the period that is customarily necessary to bring the operation to profitable status may indicate the taxpayer did not engage in the activity for profit engdahl v commissioner t c pincite sec_1_183-2 income_tax regs abandoning an activity after indications that the activity will be unprofitable signifies that the taxpayer engaged in the activity for profit canale v commissioner tcmemo_1989_619 petitioner has not shown a profit from her gambling activity for the years before and the year after the year at issue petitioner persisted in the activity despite the ongoing pattern of losses although she did change her strategy to some extent this factor favors respondent amount of occasional profits if any which are earned we next consider the amounts of occasional profits if any that petitioner earned occasional profits the taxpayer earned from the activity in relation to the amount of losses_incurred the amount of the taxpayer’s investment and the value of the assets used in the activity provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a practical possibility that a taxpayer could earn enough money in a year to exceed expenses also can indicate a profit objective 50_tc_1007 petitioner has occasionally won jackpots as large as dollar_figure from her gambling activity petitioner won sums of dollar_figure or more over times in her frequent wins and occasional big wins indicate the possibility that petitioner could have earned enough to cover her expenses in a year this factor favors petitioner financial status of the taxpayer we next examine petitioner’s financial status if a taxpayer does not have substantial income or capital from sources other than the activity in question it may indicate that the taxpayer engages in the activity for profit sec_1_183-2 income_tax regs conversely substantial income from sources other than the activity especially if the losses generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit id those with substantial income from other sources have a much greater tax incentive to incur large expenditures in a hobby type of business 59_tc_312 petitioner earned dollar_figure from the trucking business in merely because petitioner had another source_of_income in is not dispositive however see calvao v commissioner supra none of petitioner’s income from the trucking business could be offset by gambling_losses due to the limitation on deducting gambling_losses only to the extent of winnings see sec_165 petitioner thus had no tax incentive to engage in the gambling activity to shield income from other endeavors we conclude that this factor is neutral whether elements of personal pleasure or recreation are involved we next examine whether elements of personal pleasure or recreation were involved in the gambling activity the presence of recreational or pleasurable motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs see calvao v commissioner tcmemo_2007_57 taxpayer’s gambling strategy and desire to win found consistent with gambling for entertainment or recreational purposes that the taxpayer derives personal pleasure from engaging in the activity is insufficient to cause the activity to be classified as not engaged in for profit if other factors show that the activity is conducted for profit jackson v commissioner supra sec_1_183-2 income_tax regs we acknowledge that gambling at a casino is an activity commonly understood to be a pleasant amusement petitioner testified credibly however that she found no pleasure in gambling it was work petitioner testified that she found gambling to be stressful tiring and time consuming she further testified that she always went to the casino alone and that no friends or family members accompanied her to add any entertainment element to her activities we find her testimony thoughtful and credible on balance we find this factor favors petitioner conclusion taking into account the above factors and considering the facts and circumstances relating to petitioner’s gambling activity we conclude that petitioner engaged in the gambling activity with the actual and honest objective of making a profit in as the parties have agreed that petitioner conducted the gambling activity with continuity and regularity we conclude that petitioner was in the trade_or_business of gambling during accordingly petitioner may deduct her gambling expenses under sec_162 to the extent allowable under sec_165 to reflect the foregoing decision will be entered for petitioner
